Citation Nr: 1430804	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  10-03 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York


THE ISSUE

Entitlement to service connection for loss of teeth numbers 10 and 11, claimed as due to dental trauma.  



REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The Veteran had active service from November 1968 to June 1971, and from March 2003 to February 2005.  

This matter initially came before the Board of Veterans Affairs (Board) on appeal from a January 2009 RO decision that, in part, denied the benefits sought on appeal.  The Board remanded the appeal for additional development in December 2011.  


FINDING OF FACT

The preponderance of the competent evidence shows that the Veteran's loss of teeth numbers 10 and 11 was due to trauma in service.  


CONCLUSION OF LAW

Service connection for loss of teeth numbers 10 and 11 due to dental trauma is warranted.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.381 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes the Veteran has been provided all required notice in response to the claim of service connection for a dental disability.  In addition, the evidence currently of record is sufficient to substantiate this claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) or 38 C.F.R. § 3.159 (2013) in regard to this issue.  


Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection, including a dental disability, generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

With regard to dental problems, compensation is available only for the types of dental and oral conditions listed at 38 C.F.R. § 4.150.  For loss of the teeth, bone loss through trauma or disease, such as osteomyelitis, must be shown.  In addition, to be compensable, the lost masticatory surface for any tooth cannot be restorable by prosthesis.  38 C.F.R. § 4.150, diagnostic codes 9900-9916.  

The significance of a finding that a noncompensable service-connected dental condition is due to dental trauma, as opposed to other causes, is that VA provides any reasonably necessary dental treatment, without time limitations, for conditions which are attributable to the service trauma, whereas other service-connected noncompensable dental conditions are typically subject to limitations of one-time treatment and timely application after service.  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.")  

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Factual Background & Analysis

The Veteran contends that he fractured his nose and broke two of his upper teeth on the left side (numbers 10 & 11), when he was accidentally thrown from the back of a truck in Vietnam in January 1970.  The Veteran asserted that his nose was reset and the roots of the two broken teeth were extracted at a base hospital, and that he was subsequently provided with a bridge by a dentist in service.  

As an initial matter, the Board notes that while the Veteran's service treatment records (STRs) for his first period of active service from 1968 to 1971 have been obtained and associated with the claims file, his service dental records were not included with those records and are apparently lost and unavailable for review.  His service enlistment examination in October 1968, did not show any missing teeth.  

The Veteran's STRs showed that he was treated for residuals of a fractured nose at an evacuation hospital in January 1970.  The partial report indicated that the Veteran fractured his nose on January 14th, that it was reset on January 15th and that he subsequently developed and was treated for conjunctivitis on January 20, 1970.  The report did not show treatment for any other injuries or residual disabilities.  

Additional STRs showed that at the time the Veteran was examined and accepted for enlistment in the Army National Guard in April 1979, a dental examination showed that he had several missing teeth, including numbers 10 and 11, and that he had a bridge for the two missing teeth.  There was no indication on the examination report as to the cause of the missing teeth.  

The evidentiary record includes letters from a fellow soldier who served with the Veteran and Vietnamese citizen who befriended the Veteran in Vietnam.  The laystatements were to the effect that when they first met the Veteran in Vietnam, he had two missing front teeth and that he told them that he lost the teeth when he fractured his nose while on a convoy mission.  

The Veteran was afforded a VA dental examination in September 2009.  The examiner indicated that the claims file was reviewed and included a description of the Veteran's complaints, medical history and current findings.  The examiner noted that the Veteran was struck in the face and fractured his nose and broke two teeth when he was thrown from the back of a truck in service.  The examiner opined that the loss of teeth numbers 10 and 11 was due to injury from a facial trauma in service.  Although the examiner relied, in part, on the Veteran's description of his service injury, the STRs clearly corroborate that he sustained a fractured nose.  The examiner commented that while there was no documentation of an oral injury in the STRs, the Veteran's recollections of his injury, the nature and extent of the nasal fracture and its proximity to teeth numbers 10 and 11, and the verifying letters from people who observed his two missing front teeth in service, made it more likely than not that the Veteran's missing teeth numbers 10 and 11 was related to service.  

The examiner is competent to conclude that the Veteran's missing teeth resulted from this trauma and his opinion is probative as to etiology.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding that the probative value of medical opinion evidence is based on the personal examination of the patient, the knowledge and skill in analyzing the data, and the medical conclusion reached).  In this case, the STRs confirm that the Veteran suffered a fractured nose in service, and the Veteran has provided competent and credible lay statements reflecting that he had two missing upper front teeth in Vietnam.  The Board has not discovered any internal inconsistencies in the Veteran's contentions nor does his claim appear inherently implausible when considering the circumstances of his service.  Therefore, he is deemed credible.  The Board also observes that the Veteran's service enlistment examination in October 1968, did not show that he had any missing teeth at the time he was examined and accepted for military service.  

Accordingly, with consideration of the benefit of the doubt, the Board concludes that service connection for loss of teeth numbers 10 and 11 due to trauma is warranted in this case.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  


ORDER

Entitlement to service connection for loss of teeth 10 and 11, due to dental trauma, is granted.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


